DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2020 has been entered.
 

This office action includes three alternative rejections that are presented in sections as shown below;
Alternative Rejection 1:  Claims are rejected over Kovacs under 35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kovacs.
Alternative Rejection 2:  Same rejections presented again as provided in the previous final office action mailed on 1/16/2020 (along with the rejection of newly added claim 43) and the responses to arguments also provided.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Alternative Rejection 1
s 21, 24, 24, 27-30 and 41 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kovacs (US 20070208262, 2007-09-06), (hereinafter “Kovacs”).
Regarding the claim 21, Kovacs taches an athletic performance monitoring system (physiologic monitor of a user [0028], “monitoring the training of an elite athlete” [0077]), comprising: 
a data acquisition subsystem comprising a physiological sensor configured to acquire a signal representative of a physiological characteristic associated with a monitored subject (“physiologic monitor comprises an application-specific integrated circuit (ASIC) including signal conditioning circuitry,…[t]he monitor includes sensors such as electrocardiogram (ECG) electrodes, accelerometers, and a temperature sensor, some of which may be integrated on the ASIC” abst), wherein the physiological characteristic comprises a respiratory characteristic (“sensors 50b include one or more accelerometers and/or tilt sensors, an electrical or mechanical respiration and/or fluid load sensor” [0033]), and wherein at least a portion of the data acquisition subsystem is disposed on a garment (“a wearable monitor encompasses monitors adhered to a subject [e.g. patches], as well as monitors loosely attached to a subject [e.g. through clothing, bands, string, a fanny pack, or other structures]” [0024]); 
a control-data processing subsystem comprising a processor (ASICs, abst; as also seen in figs. 2-6 and the associated pars.), the processor configured to determine athletic performance information associated with the monitored subject as a function of the signal (“The set of accelerators may include accelerators capable of determining acceleration values, as well as activity sensors, or switch-type accelerators, which 
a data monitoring subsystem comprising a display, the display configured to display the athletic performance information (“visualization unit 278, which generates physiologic data displays such as display 262 (FIG. 6-A)” [0070]; wearable display 90 [0095]; also see [0109]); 
a data transmission subsystem comprising a transceiver, the transceiver configured to control transmissions between the data acquisition subsystem, the control-data processing subsystem, and the data monitoring subsystem (“the digital control logic periodically stores data packets including multiple sensor data types in a digital memory such as a removable flash memory card. In the peripheral mode, the data packets are transmitted to a microcontroller for processing” abst); and 
wherein the data acquisition subsystem, control-data processing subsystem, data monitoring subsystem, and data transmission subsystem are powered by a single power source (see battery in figs. 2 and 8 as well as the associated pars.).

Regarding the claim 24, Kovacs taches an audio sensor configured to monitor sounds generated by the monitored subject (“configuration settings for a number of components of physiologic monitor 24, … audio/visual prompts, reminders and alerts, and other data” [0069]).

Regarding the claim 25, Kovacs taches the data monitoring subsystem is remote from the data acquisition subsystem (see display 90 in fig. 7 or comp in fig. 6 and the associated pars.).

Regarding the claim 27, Kovacs taches the performance information comprises an indication of whether the monitored subject is in an aerobic or anaerobic state (“estimated calorie expenditure during an exercise period has exceeded 300 calories [e.g. aerobic], condition detection logic 124 may send a corresponding condition indicator to output control logic 130” [0082]).

Regarding the claim 28, Kovacs taches the performance information comprises an indication of a ventilatory threshold of the monitored subject (“estimated calorie expenditure during an exercise period has exceeded 300 calories [e.g. aerobic], condition detection logic 124 may send a corresponding condition indicator to output control logic 130” [0082]).

Regarding the claim 29, Kovacs taches the physiological characteristic comprises a respiratory characteristic (“mechanical respiration sensor may include a resistive band, applied to the subject's chest, having a resistance proportional to a subject chest's expansion” [0036]).



Regarding the claim 41, Kovacs taches wherein the signal comprises an indication of a movement of the subject's chest wall (“mechanical respiration sensor may include a resistive band, applied to the subject's chest, having a resistance proportional to a subject chest's expansion” [0036]).


Alternative Rejection 2

Claims 21, 24-30, 41, 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behar et al (WO2006009830 January 26, 2006, submitted by the applicant via IDS), (hereinafter “Behar”) in view of McCool et al (WO 01/28420 April 26, 2001, submitted by the applicant via IDS), (hereinafter “McCool”).


    PNG
    media_image1.png
    169
    241
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    245
    299
    media_image2.png
    Greyscale

a data acquisition subsystem comprising a physiological sensor configured to acquire a signal representative of a physiological characteristic associated with a monitored subject (“Systems of this invention preferably include one or more monitoring apparatus carrying sensors for monitoring individual subjects, and local electronic module or modules [known as local data units (LDU)] for acquiring data from the monitoring apparatus [collectively, "monitoring apparatus"]. Preferably, sensors are arranged in or carried by a wearable item that can be comfortably worm by a monitored subject.” [0007]), wherein the physiological characteristic comprises a respiratory characteristic (“respiratory function are based on inductive plethysmographic technology that measures respiratory motions of the subject” [0008]), and wherein at least a portion of the data acquisition subsystem is disposed on a garment (“the LDU … can also be carried in or on or incorporated into the sensor garment (e.g., in the form of wearable electronics as known in the art).” [0039]; “physiological monitoring, ordinary garments can be accompanied by or attached to two or more sensor-LDU combinations. For 
a control-data processing subsystem comprising a processor, the processor configured to determine athletic performance information associated with the monitored subject as a function of the signal (“The LDU operates sensors if needed, gathers sensor signals by conductive wires, threads, or other elements, or by wireless links local to the monitored subjects. It preferably also preprocesses sensor data, stores sensor data… determines selected physiological parameters, checks parameters for conditions indicating warnings or alarms, displays selected data to monitored subjects, and the like” [0007]; “LDA also can serve to perform assessment of the subject's physiological condition, to output data to the subject, and to receive subject input” [0040]; “accurately are determined for each individual subject [thereby taking into account individual habitus, performance, training, and so forth]. Necessary measurements can be partially automated by having the system instruct monitored subjects through messages presented at the subjects' LDU.” [0108]), 
wherein the athletic performance information comprises an indication of calories burned (“Monitored subjects can be in … athletic competition activities, athletic training activities, and recreation activities” [0014]; “subjects wearing the usual wet suits, bicycling shirts, football uniforms, and other athletic clothing can be easily monitored” [0041]; “determine accelerometer-data-energy- consumption correlation … in athletics application, although accelerometer-data-energy-consumption correlations useful for 
a data monitoring subsystem comprising a display, the display configured to display the athletic performance information (“display status and data concerning monitored subjects” abst.; “methods for real-time monitoring and display of physiological data obtained from monitored subjects” [0001]; “The LDU … preferably also preprocesses sensor data, stores sensor data, transmits sensor data for remote use… displays selected data to monitored subjects, and the like.” [0007]); and
a data transmission subsystem comprising transceiver configured to control transmissions between the data acquisition subsystem, the control-data processing subsystem, and the data monitoring subsystem (“The LDU … transmits sensor data for remote use” [0007]; “LDUs can also transmit some or all of the physiological parameters extracted from the sensor data” [0012]); and,
Behar does not teach wherein the data acquisition subsystem, control-data processing subsystem, data monitoring subsystem, and data transmission subsystem are powered by a single power source.
However, in the same field of endeavor, McCool teaches Figure 1 illustrates a pulmonary ventilation analysis device 20 constructed in accordance with an embodiment of the invention. The pulmonary ventilation analysis device 20 includes data acquisition circuitry 21 and data processing circuitry 22. In one embodiment of the invention, the data processing circuitry 22 includes data input interface circuitry 24 to receive data from the data acquisition circuitry 21. As its name implies, the data input interface circuitry 24 operates as an interface that insures that the input data from the 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar with subsystem are powered by a single power source as taught by McCool because it would allow the invention to be implemented in a compact and light weight configuration that can be easily attached or carried by an individual being monitored (pg. 5 lines 31-32 of McCool).

Regarding the claim 24, Behar teaches an audio sensor configured to monitor sounds generated by the monitored subject (“sensors can also include ballistic impact microphones for registering impacts received by a monitored subject that may indicate bodily injury” [0008]; “LDUs also preferably display, audibly indicate, or otherwise make monitored subjects aware of their current physiological status” [0009]; “” [0057], [0069], [0088]-[0093]).

Regarding the claim 25, Behar teaches the data monitoring subsystem is remote from the data acquisition subsystem (see Figs. 1-5, it is noted that in the absence of how remote [or how far] even a small distance between data monitoring subsystem and the data acquisition subsystem would be considered remote).


However, in the same field of endeavor, McCool teaches a first and second magnetometer configured to be positioned on the monitored subject, the magnetometer system responsive to changes in distance between the first and second magnetometer (“respiratory magnetometers with tuned pairs of electromagnetic coils, one transmitting and the other receiving a specific high- frequency AC electro-magnetic field. To measure the anteroposterior diameter of the rib cage, one coil is usually placed over the sternum at the level of the 4th intercostal space and the other over the spine at the same level.” Pg. 1 line 16- pg. 2, lines 3). The digital band pass filters 34 are utilized to eliminate artifacts due to soft tissue motion. The filters are assigned to eliminate selected frequencies associated with soft tissue motion. This allows the elimination of most extraneous noise from the magnetometer signals. These clean signals are subsequently summed to provide a measure of tidal volume, even when the individual is performing ambulatory activities (pg. 5, lines 12-16).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar with first and second magnetometer as taught by McCool because it would provide a pulmonary ventilation monitor with high accuracy (pg. 3 lines 9-11 of McCool).

Regarding the claim 27, Behar teaches the performance information comprises an indication of whether the monitored subject is in an aerobic or anaerobic state (“Energy consumption can be measured directly, as, for example, by oxygen 

Regarding the claim 28, Behar teaches the performance information comprises an indication of a ventilatory threshold of the monitored subject (“minute ventilation can be extracted from plethysmographic respiratory data. Preferably, LDUs also determine and check selected conditions indicating physiological distress or danger. More simple alarm conditions can be checked by comparing individual, extracted physiological parameters against normal ranges and bounds” [0009]).

Regarding the claim 29, Behar teaches the physiological characteristic comprises a respiratory characteristic (“system sensors include one or more of the following types: sensors for respiratory functions; sensors for cardiac functions; sensors for blood oxygen saturations; sensors for subject posture, subject activity, and the like; sensors for skin temperatures, sensors for electroencephalographic signals; and so forth.” [0008]).

Regarding the claim 30, Behar teaches an indication of the monitored subject's progress toward a fitness goal wherein the fitness goal is adjusted based on the 

Regarding the claim 41, Behar teaches all the limitations of the claims except for the signal comprising an indication of a movement of the subject's chest wall.
However, in the same field of endeavor, McCool teaches respiratory magnetometers with tuned pairs of electromagnetic coils, one transmitting and the other receiving a specific high- frequency AC electro-magnetic field. To measure the anteroposterior diameter of the rib cage, one coil is usually placed over the sternum at the level of the 4th intercostal space and the other over the spine at the same level.” Pg. 1 line 16- pg. 2, lines 3). Figure 3 illustrates the three degrees of motion (Xi, RC-AP, Ab-AP) that are measured in accordance with the invention. As the patient breathes, the change in distance between the coils in each pair is sensed. This change in distance corresponds to a change in voltage that is a function of changes in the anteroposterior distance of both the rib cage (RC-AP) and the abdomen (Ab-AP). In axial displacement of the chest wall (Xiphi- umbilical distances: Xi) is measured and is a function of the distance between the two pairs of sensors. The volume of air inhaled and exhaled is determined using these signals. The breathing characteristics, which are derived from this data, include the volume of air inhaled and exhaled, breathing frequency, and changes in chest wall dimensions during breathing (pg. 5, lines 12-16).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar with the signal comprising an indication of a movement of the subject's chest wall as taught by McCool because it would provide a pulmonary ventilation monitor with high accuracy (pg. 3 lines 9-11 of McCool).

Regarding the claim 42, Behar teaches a sensor configured to determine an orientation of the monitored subject (“Sensor 33 generally represents sensor types touching the subject, such as…an accelerometer mechanically coupled to the subject. …other sensor types, such as a geographic position sensor that can be a GPS device. [Although optional, portions of the following description assume the existence of geographic position data.]” [0048]).

Regarding the claim 44, Behar teaches all the limitations of the claim including fitness goal adjusting in real time during activity (“Real-time Tvent monitoring has further application in training programs, that is, structured plans that over time increase exercise capacity, in athletics and other endeavors. Because Tvent represents a 

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behar in view of McCool as applied to claim 21 above, and further in view of Coyle et al (US20050119586, June 02, 2005, previously cited), (hereinafter “Coyle”).
Regarding the claim 43, Behar teaches a plurality of signals to determine a plurality of respiratory characteristics including the existence of a hypopnea event (“time- varying loop inductance reflects primarily indicia of time-varying cross-sectional areas enclosed by these loops, and using signal processing and pattern recognition techniques with reference to established physiological models …it is possible to obtain indicia of cardiac stroke volumes, indicia of respiratory tidal volume and minute ventilation, occurrence times of respiratory events, such as apneas, and the like, and so forth” [0034]).

Behar in view of McCool do not specifically note the hypopnea.
However, in the same field of endeavor, Coyle teaches methods for processing respiratory signals derived generally from respiratory plethysmography, and especially 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar in view of McCool with hypopnea as taught by Coyle because it helps to provide improved systems and methods for registering or detecting physical activity and information to provide improved and more reliable interpretation of ambulatory monitoring data ([0008] of Coyle).


Alternative Rejection 3:

Claims 21, 24-30, 41, 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behar in view of McCool and Kovacs.
Regarding the claim 21, Behar teaches an athletic performance monitoring system (see e.g. abst and Figs. 1 and 2 [re-produced below] as well as the associated pars.), comprising:

    PNG
    media_image1.png
    169
    241
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    245
    299
    media_image2.png
    Greyscale

a data acquisition subsystem comprising a physiological sensor configured to acquire a signal representative of a physiological characteristic associated with a monitored subject (“Systems of this invention preferably include one or more monitoring apparatus carrying sensors for monitoring individual subjects, and local electronic module or modules [known as local data units (LDU)] for acquiring data from the monitoring apparatus [collectively, "monitoring apparatus"]. Preferably, sensors are arranged in or carried by a wearable item that can be comfortably worm by a monitored subject.” [0007]), wherein the physiological characteristic comprises a respiratory characteristic (“respiratory function are based on inductive plethysmographic technology that measures respiratory motions of the subject” [0008]; “subject's [e.g. athlete] energy consumption, because metabolic responses, cardio-respiratory responses, and many general physiological responses correlate well with total energy consumption” [0100]; also see [0101]-[0104]), and wherein at least a portion of the data acquisition subsystem is disposed on a garment (“the LDU … can also be carried in or on or incorporated into the sensor garment (e.g., in the form of wearable electronics as known in the art).” [0039]; “physiological monitoring, ordinary garments can be accompanied by or attached to two or more sensor-LDU combinations. For example, a second band about 
a control-data processing subsystem comprising a processor, the processor configured to determine athletic performance information associated with the monitored subject as a function of the signal (“The LDU operates sensors if needed, gathers sensor signals by conductive wires, threads, or other elements, or by wireless links local to the monitored subjects. It preferably also preprocesses sensor data, stores sensor data… determines selected physiological parameters, checks parameters for conditions indicating warnings or alarms, displays selected data to monitored subjects, and the like” [0007]; “LDA also can serve to perform assessment of the subject's physiological condition, to output data to the subject, and to receive subject input” [0040]; “accurately are determined for each individual subject [thereby taking into account individual habitus, performance, training, and so forth]. Necessary measurements can be partially automated by having the system instruct monitored subjects through messages presented at the subjects' LDU.” [0108]), 
wherein the athletic performance information comprises an indication of calories burned (“Monitored subjects can be in … athletic competition activities, athletic training activities, and recreation activities” [0014]; “subjects wearing the usual wet suits, bicycling shirts, football uniforms, and other athletic clothing can be easily monitored” [0041]; “determine accelerometer-data-energy- consumption correlation … in athletics application, although accelerometer-data-energy-consumption correlations useful for running are as illustrated above, such correlations useful for swimming are different.” energy output may be estimated in normal situations from cardio-respiratory parameters alone” [0113] for further details see [0114]-[0120]);
a data monitoring subsystem comprising a display, the display configured to display the athletic performance information (“display status and data concerning monitored subjects” abst.; “methods for real-time monitoring and display of physiological data obtained from monitored subjects” [0001]; “The LDU … preferably also preprocesses sensor data, stores sensor data, transmits sensor data for remote use… displays selected data to monitored subjects, and the like.” [0007]); and
a data transmission subsystem comprising transceiver configured to control transmissions between the data acquisition subsystem, the control-data processing subsystem, and the data monitoring subsystem (“The LDU … transmits sensor data for remote use” [0007]; “LDUs can also transmit some or all of the physiological parameters extracted from the sensor data” [0012]); and,
Behar does not teach wherein the data acquisition subsystem, control-data processing subsystem, data monitoring subsystem, and data transmission subsystem are powered by a single power source.
However, in the same field of endeavor, McCool teaches Figure 1 illustrates a pulmonary ventilation analysis device 20 constructed in accordance with an embodiment of the invention. The pulmonary ventilation analysis device 20 includes data acquisition circuitry 21 and data processing circuitry 22. In one embodiment of the invention, the data processing circuitry 22 includes data input interface circuitry 24 to 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar with subsystem are powered by a single power source as taught by McCool because it would allow the invention to be implemented in a compact and light weight configuration that can be easily attached or carried by an individual being monitored (pg. 5 lines 31-32 of McCool).

Despite the teachings of Behar in view of McCool as outlined above, if one still argues that Behar in view of McCool fails to teach the limitation of “athletic performance information associated with the monitored subject as a function of the signal [e.g. respiratory characteristic]”.
Kovacs, in the same field of endeavor, clearly also teaches athletic performance information associated with the monitored subject as a function of the signal [e.g. respiratory characteristic] (“The high-frequency part of the detected impedance [e.g. signal] is indicative of the subject's respiration” [0036]; “respiratory impedance measurements for patients for whom respiratory monitoring is desired, and accelerometers for patients whose calorie expenditures are to be monitored” [0068]; “physiologic data received from A/D converter 58 (e.g. a measured subject temperature 

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with athletic performance information associated with the monitored subject as a function of the signal as taught by Kovacs because it would improve the shortcomings of the existing prior art provided in [0002]-[0007] (of Kovacs) which helps to improve physiological monitoring instruments that are used to measure a number of vital signs, including blood oxygen level, body temperature, respiration rate, and electrical activity for electrocardiogram (ECG) or electroencephalogram (EEG) measurements ([0003] of Kovacs).

Regarding the claim 24, Behar teaches an audio sensor configured to monitor sounds generated by the monitored subject (“sensors can also include ballistic impact microphones for registering impacts received by a monitored subject that may indicate bodily injury” [0008]; “LDUs also preferably display, audibly indicate, or otherwise make monitored subjects aware of their current physiological status” [0009]; “” [0057], [0069], [0088]-[0093]).

Regarding the claim 25, Behar teaches the data monitoring subsystem is remote from the data acquisition subsystem (see Figs. 1-5, it is noted that in the absence of 

Regarding the claim 26, Behar in view of Kovacs teach all the limitations of the claims except for first and second magnetometer. 
However, in the same field of endeavor, McCool teaches a first and second magnetometer configured to be positioned on the monitored subject, the magnetometer system responsive to changes in distance between the first and second magnetometer (“respiratory magnetometers with tuned pairs of electromagnetic coils, one transmitting and the other receiving a specific high- frequency AC electro-magnetic field. To measure the anteroposterior diameter of the rib cage, one coil is usually placed over the sternum at the level of the 4th intercostal space and the other over the spine at the same level.” Pg. 1 line 16- pg. 2, lines 3). The digital band pass filters 34 are utilized to eliminate artifacts due to soft tissue motion. The filters are assigned to eliminate selected frequencies associated with soft tissue motion. This allows the elimination of most extraneous noise from the magnetometer signals. These clean signals are subsequently summed to provide a measure of tidal volume, even when the individual is performing ambulatory activities (pg. 5, lines 12-16).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar in view of Kovacs with first and second magnetometer as taught by McCool because it would provide a pulmonary ventilation monitor with high accuracy (pg. 3 lines 9-11 of McCool).



Regarding the claim 28, Behar teaches the performance information comprises an indication of a ventilatory threshold of the monitored subject (“minute ventilation can be extracted from plethysmographic respiratory data. Preferably, LDUs also determine and check selected conditions indicating physiological distress or danger. More simple alarm conditions can be checked by comparing individual, extracted physiological parameters against normal ranges and bounds” [0009]).

Regarding the claim 29, Behar teaches the physiological characteristic comprises a respiratory characteristic (“system sensors include one or more of the following types: sensors for respiratory functions; sensors for cardiac functions; sensors for blood oxygen saturations; sensors for subject posture, subject activity, and the like; sensors for skin temperatures, sensors for electroencephalographic signals; and so forth.” [0008]).

Regarding the claim 30, Behar teaches an indication of the monitored subject's progress toward a fitness goal wherein the fitness goal is adjusted based on the performance information (“Real-time Tvent monitoring has further application in training programs, that is, structured plans that over time increase exercise capacity, in athletics and other endeavors. Because Tvent represents a subject's greatest sustainable exercise capacity, coaches, athletes, and others have used this parameter to design training program that distribute training time across sub-threshold, threshold, and supra-threshold intensities and then monitor the intensity of individual training sessions. Real-time monitoring of minute ventilation (and optionally energy consumption) during a training session can confirm that the subject is exercising at the correct level; and periodically recalibrating Tvent over a training program can reveal how and how fast the trainee's Tvent and exercise capacity is improving” [0120]).

Regarding the claim 41, Behar in view of Kovacs teach all the limitations of the claims except for the signal comprising an indication of a movement of the subject's chest wall.
However, in the same field of endeavor, McCool teaches respiratory magnetometers with tuned pairs of electromagnetic coils, one transmitting and the other receiving a specific high- frequency AC electro-magnetic field. To measure the anteroposterior diameter of the rib cage, one coil is usually placed over the sternum at the level of the 4th intercostal space and the other over the spine at the same level.” Pg. 1 line 16- pg. 2, lines 3). Figure 3 illustrates the three degrees of motion (Xi, RC-AP, Ab-As the patient breathes, the change in distance between the coils in each pair is sensed. This change in distance corresponds to a change in voltage that is a function of changes in the anteroposterior distance of both the rib cage (RC-AP) and the abdomen (Ab-AP). In addition, the axial displacement of the chest wall (Xiphi- umbilical distances: Xi) is measured and is a function of the distance between the two pairs of sensors. The volume of air inhaled and exhaled is determined using these signals. The breathing characteristics, which are derived from this data, include the volume of air inhaled and exhaled, breathing frequency, and changes in chest wall dimensions during breathing (pg. 5, lines 12-16).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar in view of Kovacs with the signal comprising an indication of a movement of the subject's chest wall as taught by McCool because it would provide a pulmonary ventilation monitor with high accuracy (pg. 3 lines 9-11 of McCool).

Regarding the claim 42, Behar teaches a sensor configured to determine an orientation of the monitored subject (“Sensor 33 generally represents sensor types touching the subject, such as…an accelerometer mechanically coupled to the subject. …other sensor types, such as a geographic position sensor that can be a GPS device. [Although optional, portions of the following description assume the existence of geographic position data.]” [0048]).

.

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behar in view of McCool and Kovacs as applied to claim 21 above, and further in view of Coyle et al (US20050119586, June 02, 2005, previously cited), (hereinafter “Coyle”).
Regarding the claim 43, Behar teaches a plurality of signals to determine a plurality of respiratory characteristics including the existence of a hypopnea event (“time- varying loop inductance reflects primarily indicia of time-varying cross-sectional areas enclosed by these loops, and using signal processing and pattern recognition techniques with reference to established physiological models …it is possible to obtain indicia of cardiac stroke volumes, indicia of respiratory tidal volume and minute ventilation, occurrence times of respiratory events, such as apneas, and the like, and so forth” [0034]).

Behar in view of McCool and Kovacs do not specifically note the hypopnea.
However, in the same field of endeavor, Coyle teaches methods for processing respiratory signals derived generally from respiratory plethysmography, and especially from respiratory inductive plethysmographic sensors mounted on a garment for ambulatory recording (abst). Systems and methods for improved processing of physiologic data reflecting respiration such as, preferably, the time course of lung volume, or the tidal volumes of sequential breaths, of the like, in order to detect physiological events, such as apneas, hypopneas, coughs, sighs, and the like [0012].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar in view of McCool and Kovacs with hypopnea as taught by Coyle because it helps to provide improved systems and methods for registering or detecting physical activity and information to provide improved and more reliable interpretation of ambulatory monitoring data ([0008] of Coyle).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive for the reasons noted below;
Regarding the rejection of the claims, the applicant argues the following;
It is true that Behar discloses systems for monitoring the physiological status of subjects. See, e.g., Behar, [0006]-[0011]. But Behar does not disclose or suggest that athletic performance information is determined as a function of a signal representative of a physiological characteristic that includes a respiratory characteristic, or that the athletic performance information comprises an indication of calories burned. 


Contrary to the applicant’s assertion, Behar clearly teaches the argued limitations; 
Specifically, Behar teaches the following;
…parameterize a subject's observed physiological responses with the subject's energy consumption [calories burned], because metabolic responses, cardio-respiratory responses, and many general physiological responses correlate well with total energy consumption [0100].
obtained measures that correlate with subject energy consumption are consequently desirable. Such correlative measures often include accelerometer [e.g. signal from the sensor] data. A simple and direct measure is based only on accelerometer data, which can often alone provide information on increased energy consumption during activity because energy consumption usually reflects subject activity and subject activity [e.g. athlete’s performance] often leads to accelerations. Such a measure is determined by regressing independently measured energy consumption against an acceleration measure such as total power in the accelerometer signals [0101]. 
a more advantageous measure of energy consumption is determined by regression of independently measured energy consumption against both accelerometer data and type of activity [0102].
preferred measure is determined by incorporating accelerometry data with measures including, but not limited to, heart-rate, change in heart rate, respiratory rate and volume, change in respiratory rate and volume, and other measures and derived values from the monitoring apparatus. All monitored data are analyzed by multivariate-linear 
correlations between accelerometer signals and cardio-respiratory parameters can also be established during various types of exercise [0113].
Energy consumption can be measured directly, as, for example, by oxygen consumption or carbon dioxide production, or indirectly, as by accelerometer signals calibrated to energy consumption as previously described. In certain embodiments, external monitoring facility and/or LDU software can assist or control calibration by presenting a series of activity instructions to a subject and by measuring and determining the resulting minute ventilation and energy consumption in real time. Further, the software can check that the range of the subject's exercise capabilities have been spanned by the instructed activities. Resulting data can be analyzed to determined Tvent (the ventilatory threshold) by, for example, linear regression that fits minute ventilation over energy consumption [0119].

In light of these teachings above, it is clear that Behar discloses athletic performance information is determined as a function of a signal representative of a physiological characteristic that includes a respiratory characteristic, or that the athletic performance information comprises an indication of calories burned.

The applicant also argues the following;
A person of skill in the art would not have modified Behar using McCool as proposed by the Office because Behar already discloses lighter weight systems than McCool. 
Claim 21 recites, in part, "wherein the data acquisition subsystem, control-data processing subsystem, data monitoring subsystem, and data transmission subsystem are powered by a single power source." The Office acknowledged that Behar does not disclose this feature. Office Action, p.6. The Office relied on McCool as disclosing this feature, alleging that McCool's subsystems "are being powered by a single power source" and that it would have been obvious to modify Behar's system based on McCool "because it would allow the invention to be implemented in a compact and light weight configuration that can be easily attached or carried by an individual being monitored." Office Action, p. 6. 
However, a person of skill in the art would not have made this proposed modification at least because Behar already teaches systems 
Applicant submits that independent claim 21 is in condition for allowance for at least these reasons. Applicant respectfully asks the Office to withdraw the § 103 rejection of claim 1 and claims depending therefrom.

It is noted that both Behar and McCool are in the same field of endeavor and both are concerned with monitoring and determining activity related respiratory/ventilatory parameters. As clearly outlined in the office action, McCool was merely relied on a compact power source NOT for the argued point of weight. Further, light weight is a relative term and varies from application to application and purpose to purpose or even person to person. In addition, weight of the proposed modification would not render the combination in operable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SERKAN AKAR/           Primary Examiner, Art Unit 3793